UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 ANDREW SNITZER and PAUL LIVANT,                                :   DOC #:
 individually and as representatives of a class of              :   DATE FILED: 04/03/2020
 similarly situated persons, on behalf of the                   :
 American Federation of Musicians and Employers' :
 Pension Plan,                                                  :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 THE BOARD OF TRUSTEES OF THE                                   :
 AMERICAN FEDERATION OF MUSICIANS                               :
 AND EMPLOYERS' PENSION FUND, THE                               :     17-CV-5361 (VEC)
 INVESTMENT COMMITTEE OF THE BOARD :
 OF TRUSTEES OF THE AMERICAN                                    :         ORDER
 FEDERATION OF MUSICIANS AND                                    :
 EMPLOYERS' PENSION FUND, RAYMOND M. :
 HAIR, JR., AUGUSTIN GAGLIARDI, GARY                            :
 MATTS, WILLIAM MORIARITY, BRIAN F.                             :
 ROOD, LAURA ROSS, VINCE TROMBETTA, :
 PHILLIP E. YAO, CHRISTOPHER J.G                                :
 BROCKMEYER, MICHAEL DEMARTINI,                                 :
 ANDREA FINKELSTEIN, ELLIOT H. GREENE, :
 ROBERT W. JOHNSON, ALAN H. RAPHAEL, :
 JEFFREY RUTHIZER, BILL THOMAS,                                 :
 MAUREEN B. KILKELLY, and DOES NO. 1-6, :
 WHOSE NAMES ARE CURRENTLY                                      :
 UNKNOWN,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties informed the Court of a dispute regarding Defendants’

communications with class members;

        IT IS HEREBY ORDERED all parties appear for a telephone conference with the Court

on April 9, 2020, at 10:00 A.M. All parties and interested members of the public should attend
the conference by calling 1-888-363-4749, using the access code 3121171 and the security

code 6350. Participants are reminded to mute their phones when not speaking and to identify

themselves before talking.

SO ORDERED.
                                                   _________________________________
Date: April 3, 2020                                      VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                               2
